Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note
Applicant’s response filed on 06/23/2022 has been fully considered.  Claim 1 is amended, and claims 1-11 are pending.  Currently, claims 8-11 are withdrawn as non-elected invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kuramochi et al. (US 2005/0208292 A1) in view of Biggs et al. (US 2011/0257289 A1).
Claims 1-3 and 5:  Kuramochi teaches a multilayer coating film comprising a metallic base coating and a colored clear coating on the metallic base coating (abstract and [0001]), wherein the colored clear coating comprises 3 parts of phthalocyanine blue coloring pigment and 100 (70+30) parts of resin {instant claim 5} ([0028], [0016], Example 2 and Table 1).  The multilayer coating film of Kuramochi would possess the claimed hue angle, darkness and lightness {instant claims 2 and 3} because of the presence of the phthalocyanine blue in an amount of 3 parts/100 parts of resin in the colored clear coating, wherein the phthalocyanine blue is identical to the blue pigment of the current invention (see [0106]).  In view of the current specification, the phthalocyanine blue (blue pigment) has a haze value of 0-50; and due to the haze value within the range of 0 to 50, a bluish multilayer coating film that exhibits excellent darkness and a high degree of lightness and chroma in highlight is obtained ([0106]-[0108]).
Kuramochi does not teach the use of AB block polymer as a resin in the colored clear coating.  However, Biggs teaches the use of AB block copolymer composition as a surface coating (abstract and [0002]).  Kuramochi and Biggs are analogous art because they are from the same field of endeavor that is the coated film art.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the AB block copolymer of Biggs with the invention of Kuramochi, and the motivation for combining would be, as Biggs suggested, to provide anti-bacterial or anti-fungal properties [0002].
Claim 4:  Kuramochi teaches the metallic base coating comprises an aluminum flake pigment [0014], and a surface adjusting agent and a rheology controlling agent as additives [0019].
Claim 6:  Kuramochi teaches the multilayer coating film further comprises a clear coating over the colored clear coating [0031].
Claim 7:  Kuramochi teaches an object comprising the multilayer coating film [0006].
Response to Arguments
Applicant’s arguments with respect to claims 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529. The examiner can normally be reached Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



BS
August 21, 2022
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785